                                                                                         EXHIBIT
                                                                                              5
              DECLARATION OF THE HONORABLE JESSICA AGNELLY

        I, Jessica Agnelly, in accordance with 28 U.S.C. § 1746, declare under penalty of perjury
that the foregoing is true and correct:

1.     I serve as Associate Circuit Judge for Division 25 of the 16th Judicial Circuit of Jackson
       County, Missouri.

2.     I have been assigned a landlord-tenant docket by Presiding Judge David Byrn through
       Administrative Orders 2019-085, 2019-196, and 2020-152.

3.     Since the Centers for Disease Control published an order titled “Temporary Halt in
       Residential Evictions to Prevent Further Spread of COVID-19” in the Federal Register on
       September 4, 2020, I have held one hearing based on a challenge to the veracity or
       validity of a defendant’s CDC declaration. After the hearing, I found that the plaintiff did
       not carry his burden to set aside the declaration and found in favor of the defendant.

4.     One plaintiff’s attorney has made oral motions challenging a defendant’s CDC
       declarations in approximately 20 cases before me. This attorney has filed approximately
       10 written challenges to CDC declarations with the Court, but has indicated that most of
       her clients are choosing to wait until January 2021 to resolve the cases.

5.     Currently, I have no hearings scheduled regarding challenges to a defendant’s CDC
       declaration.

Executed on October 30, 2020.


                                             /s/ Jessica Agnelly
                                             Hon. Jessica Agnelly




        Case 4:20-cv-00784-HFS Document 43-5 Filed 10/30/20 Page 1 of 1
